EXHIBIT 10.49

Domino’s Pizza, Inc.

Independent Director Compensation Schedule

The following table sets forth the current compensation received by independent
directors of Domino’s Pizza, Inc.:

 

Director Compensation Summary  

Annual Retainer

   Amount  

Board of Directors

   $ 70,000   

Audit Committee

  

Chairperson

   $ 25,000   

Member

   $ 12,500   

Compensation Committee

  

Chairperson

   $ 20,000   

Member

   $ 10,000   

Nominating & Corporate Governance Committee

  

Chairperson

   $ 15,000   

Member

   $ 10,000   

Annual Equity Award

   Value  

Target grant date fair value

   $ 110,000   